Case 8:19-cv-00710-MSS-TGW Document 234 Filed 11/11/20 Page 1 of 5 PageID 7019




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA

     UMG RECORDINGS, INC., et al.,

                            Plaintiffs,
                                                      Case No. 8:19-cv-710-MSS-TGW
                    v.

     BRIGHT HOUSE NETWORKS, LLC,

                            Defendant.

         JOINT MOTION TO EXTEND DEADLINE FOR WRITTEN DISCOVERY

           Pursuant to this Court’s Amended Case Management and Scheduling Order, the cur-

    rent deadline for serving written discovery in this case is November 11, 2020. See ECF 144.

    Because of the complexity of this litigation and ongoing discovery conferrals between the

    parties, the parties jointly move this Court, by and through their respective counsel, for an or-

    der moving the written discovery deadline to January 15, 2021, without any other modifica-

    tions to the case schedule, and without prejudice to either party seeking further extension(s)

    as may be required by the demands of the case.



     Dated: November 11, 2020                         Respectfully submitted,

     /s/ Andrew H. Schapiro                           /s/ Jonathan M. Sperling
     Andrew H. Schapiro (pro hac vice)                Jonathan M. Sperling (pro hac vice)
     QUINN EMANUEL URQUHART & SUL-                    COVINGTON & BURLING LLP
     LIVAN, LLP                                       The New York Times Building
     191 N. Wacker Drive, Suite 2700                  620 Eighth Avenue
     Chicago, IL 60606                                New York, NY 10018-1405
     Tel: (312) 705-7400                              Telephone: (212) 841-1000
     E-mail: andrewschapiro@quinnemanuel.com          jsperling@cov.com

     Charles K. Verhoeven (pro hac vice)              Mitchell A. Kamin (pro hac vice)
     David Eiseman (pro hac vice)                     Neema T. Sahni (pro hac vice)
Case 8:19-cv-00710-MSS-TGW Document 234 Filed 11/11/20 Page 2 of 5 PageID 7020




     QUINN EMANUEL URQUHART & SUL-                 COVINGTON & BURLING LLP
     LIVAN, LLP                                    1999 Avenue of the Stars, Suite 3500
     50 California Street, 22nd Floor              Los Angeles, CA 90067-4643
     San Francisco, CA 94111                       Telephone: (424) 332-4800
     Tel: (415) 875-6600                           mkamin@cov.com
     E-mail:charlesverhoeven@quinneman-            nsahni@cov.com
     uel.com
     E-mail:davideiseman@quinnemanuel.com          Matthew J. Oppenheim (pro hac vice)
                                                   Scott A. Zebrak (pro hac vice)
     Erin R. Ranahan (pro hac vice)                Jeffrey M. Gould (pro hac vice)
     WINSTON & STRAWN LLP                          OPPENHEIM + ZEBRAK, LLP
     333 S. Grand Avenue Los Angeles, CA           4530 Wisconsin Ave. NW, 5th Fl.
     90071                                         Washington, DC 20016
     Tel: (213) 615-1933                           Telephone: (202) 621-9027
     E-mail: eranahan@winston.com                  matt@oandzlaw.com
                                                   scott@oandzlaw.com
     Michael S. Elkin (pro hac vice)               jeff@oandzlaw.com
     Thomas Patrick Lane (pro hac vice)
     Seth E. Spitzer (pro hac vice)                David C. Banker, Esquire
     WINSTON & STRAWN LLP                          Florida Bar No. 0352977
     200 Park Avenue                               Bryan D. Hull, Esquire
     New York, NY 10166                            Florida Bar No. 020969
     Tel: (212) 294-6700                           BUSH ROSS, P.A.
     E-mail: melkin@winston.com                    1801 North Highland Avenue
     E-mail: tlane@winston.com                     P.O. Box 3913
     E-mail: sspitzer@winston.com                  Tampa, FL 33601-3913
                                                   Telephone: (813) 224-9255
     Jennifer A. Golinveaux (pro hac vice)         dbanker@bushross.com
     WINSTON & STRAWN LLP                          bhull@bushross.com
     101 California Street, 35th Floor
     San Francisco, CA 94111-5840                  Attorneys for Plaintiffs
     Tel: (415) 591-1506
     E-mail: jgolinveaux@winston.com

     Michael L. Brody (pro hac vice)
     WINSTON & STRAWN LLP
     35 W. Wacker Drive
     Chicago, IL 60601-9703
     Tel: (312) 558-5600
     E-mail: mbrody@winston.com

     William J. Schifino, Jr.,
     Florida Bar Number 564338
     GUNSTER, YOAKLEY &


                                             -2-
Case 8:19-cv-00710-MSS-TGW Document 234 Filed 11/11/20 Page 3 of 5 PageID 7021




     STEWART, P.A.
     401 E. Jackson St., Ste. 2500
     Tampa, FL 33602
     Tel: (813) 228-9080
     E-mail: bschifino@gunster.com

     Attorneys for Defendant
     Bright House Networks, LLC




                                       -3-
Case 8:19-cv-00710-MSS-TGW Document 234 Filed 11/11/20 Page 4 of 5 PageID 7022




                           LOCAL RULE 3.01(g) CERTIFICATION

          The parties conferred and jointly agreed to the relief requested in this Motion.

     Dated: November 11, 2020                      /s/ Jonathan M. Sperling
                                                   Attorney for Plaintiffs




                                                 -4-
Case 8:19-cv-00710-MSS-TGW Document 234 Filed 11/11/20 Page 5 of 5 PageID 7023




                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on November 11, 2020, I caused the foregoing document

    and all supporting materials thereto to be filed electronically with the Clerk of the Court us-

    ing the CM/ECF system, which will send a notice of electronic filing to all counsel of record

    registered with CM/ECF.


                                                          /s/ Jonathan M. Sperling
                                                          Attorney for Plaintiffs




                                                   -5-
